Name: Council Decision (CFSP) 2018/964 of 5 July 2018 amending Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine
 Type: Decision
 Subject Matter: Europe;  international security;  international affairs;  European construction
 Date Published: 2018-07-09

 9.7.2018 EN Official Journal of the European Union L 172/3 COUNCIL DECISION (CFSP) 2018/964 of 5 July 2018 amending Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2014, the Council adopted Decision 2014/512/CFSP (1). (2) On 19 March 2015, the European Council agreed that the necessary measures would be taken to clearly link the duration of the restrictive measures to the complete implementation of the Minsk agreements, bearing in mind that the complete implementation was foreseen for 31 December 2015. (3) On 21 December 2017, the Council renewed Decision 2014/512/CFSP until 31 July 2018 in order to enable it to further assess the implementation of the Minsk agreements (2). (4) Having assessed the implementation of the Minsk agreements, the Council considers that Decision 2014/512/CFSP should be renewed for a further six months in order to enable the Council to further assess their implementation. (5) Decision 2014/512/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The first subparagraph of Article 9(1) of Decision 2014/512/CFSP is replaced by the following: 1. This Decision shall apply until 31 January 2019.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 5 July 2018. For the Council The President G. BLÃ MEL (1) Council Decision 2014/512/CFSP of 31 July 2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine (OJ L 229, 31.7.2014, p. 13). (2) Council Decision (CFSP) 2017/2426 of 21 December 2017 amending Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine (OJ L 343, 22.12.2017, p. 77).